Citation Nr: 1609061	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disequilibrium, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In January 2008, the RO denied service connection for disequilibrium.  In March 2012, the RO granted service connection for PTSD and assigned a 30 percent rating effective from May 31, 2006.

The matter was previously remanded by the Board in December 2012 for additional development.  In March 2015, the Board issued a decision which denied service connection for disequilibrium and denied a rating higher than 30 percent for PTSD.  The Veteran appealed these denials to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Joint Motion for Remand (JMR) filed by the parties, these issues were remanded back to the Board for further action consistent with the terms of the JMR.

In its March 2015 decision, the Board also remanded the issue of entitlement to a TDIU for additional development.  That claim has also returned to the Board for further review.

The issues of entitlement to service connection for disequilibrium and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

PTSD is manifested throughout the appeal period by mild to no more than moderate symptomatology, including intrusive thoughts and anxiety, with little effect on occupational and social functioning.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements. These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence. The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file. All available post-service VA and private treatment records identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4)  (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided VA examinations to address his increased evaluation claim.  These examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide a discussion of pertinent symptomatology and sufficient rationale for all diagnoses and opinions expressed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Increased Rating

When an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  In this instance, with respect to the issue of a rating higher than 30 percent for PTSD, the JMR did not indicate any fault with the Board's analysis of whether a higher schedular rating was warranted, and no additional evidence relating to this issue has been received since the Board's March 2015 decision.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD was granted by the March 2012 rating decision, and an initial 30 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, following his initial claim for service connection, the Veteran was provided a VA examination in October 2007.  He reported that he does not have any dreams or nightmares about his military experience that he is aware of, and also denied intrusive thoughts, flashbacks or other forms of re-experiencing.  He denied any intrusive thoughts, and stated that loud noises will cause him to recall the cannon firing, but that it does not bother him.  Upon examination, he was alert and fully oriented and very polite without impairment of thought process or communication.  There was no evidence of delusions or hallucinations, and the Veteran denied suicidal or homicidal ideation.  There was no objective evidence of memory loss or impairment, and he presented with very good personal hygiene.  No diagnosis of a psychiatric disorder was found at the time; a GAF score of 80 was assigned, representing symptomatology, if present at all, that is transient and expectable.  See DSM-IV.

The Veteran initially presented to the VA mental health clinic in September 2009 to understand why he still had problems from World War II.  He became tearful when discussing his experiences, and denied any mental health treatment in the prior 50 years.  He presented as neat, clean and polite with normal speech.  His affect was quiet and tearful, judgment and insight good, thought process logical and linear, and he denied suicidal or homicidal ideation.  A diagnosis of PTSD was rendered and a GAF score of 60, representing moderate symptomatology, was assigned. 

VA treatment records note similar symptomatology throughout the course of the current appeal.  He consistently appeared neatly and appropriately dressed and groomed and was alert and oriented in all spheres.  He repeatedly denied depressive or anxiety symptoms, as well as suicidal or homicidal ideation, and his cognitive function remained intact.  See, e.g., VA mental health notes dated August 2011 through March 2014.  These records also indicate that the Veteran maintains a good relationship with his wife of over 60 years and the rest of his family.  Finally, while the Veteran was found to have some PTSD symptoms, he reported they do not bother him.  See April 2012 VA mental health note.  Finally, GAF scores ranging from 60 to 75 were assigned during this period, representing moderate to mild symptomatology, if at all present.  See DSM-IV.

A second VA examination was conducted in May 2011.  At this examination, the Veteran reported being happily married for 63 years.  He reported having nightmares and intrusive thought and memories about the war during the day and avoids crowds, open spaces and loud noises.  He reported symptoms of anxiety daily and was tearful several times during the examination.  Mental status examination revealed the Veteran was fully alert and oriented in all spheres, with appropriate dress and grooming.  His speech was normal in rate, rhythm and tone and was logical and goal-oriented.  He denied any suicidal or homicidal ideation, and there was no evidence of hallucinations or delusions.  Finally, there were no memory problems detected and his insight and judgment was good an unimpaired.  A GAF score of 65 was assigned, representing some mild symptomatology but generally functioning well.  See DSM-IV.

A higher 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired speech, panic attacks, difficulty in understanding complex commands or impairment of short- and long-term memory.  See General Rating Formula.  Such impairment and symptomatology is not demonstrated at any point during the appeal period.

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased initial evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Ultimately, in considering the evidence discussed above, as well as all other evidence of record, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 30 percent for PTSD at any point during the appeal period.  The Veteran did not report difficulty in occupational or social functioning sufficient to more closely approximate a higher evaluation, and at no time does the objective evidence of record find the Veteran suffered from impaired memory, speech, judgment, insight or ability to understand complex commands.  In fact, the Veteran repeatedly denied depression or irritability, maintains a good relationship with his family, with whom he enjoys spending time, and has consistently reported his PTSD symptomatology does not bother him.  The Board finds the Veteran's symptomatology most closely approximates that contemplated by a 30 percent evaluation throughout the appeal.

The December 2015 JMR indicated that the Board's prior extraschedular analysis in the March 2015 decision was "simply too Spartan to qualify as adequate reasons or bases."  The JMR also stated that the Board did not take the collective impact of all of the Veteran's service-connected disabilities into consideration in determining whether an extraschedular rating was warranted as outlined in Johnson v. McDonald, 742 F.3d. 1362 (Fed. Cir. 2014).  JMR at 3.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's documented nightmares, intrusive thoughts, depressive symptoms, and mood disturbances (such as tearfulness), are expressly  contemplated by the criteria contained within the General Rating Formula.  Notably, symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  There is no indication that the Veteran's PTSD results in any symptoms that fall so far outside these inherently broad rating criteria as to render their application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the General Rating Formula specifically contemplates occupational impairment, up to and including total impairment.  Thus, even if his condition resulted in marked interference with employment, such interference would not be an exceptional disability picture when applied to the rating criteria.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating higher than 30 percent for PTSD is denied.


REMAND

Additional development is required for the issues of entitlement to service connection for disequilibrium and entitlement to a TDIU.

With respect to service connection for disequilibrium, the December 2015 JMR stated that, in denying the claim, the Board relied upon a June 2014 VA examination that was inadequate.  Specifically, the opinion used confusing and contradictory language in assessing whether disequilibrium is caused or aggravated by the Veteran's service-connected hearing loss or tinnitus.  Therefore, a new opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran's claim for service connection for disequilibrium may impact his overall disability rating, that claim is inextricably intertwined with his claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  Moreover, the Board remanded the TDIU claim in March 2015 to request information from the Veteran regarding his education and employment history.  To date, no response has been received.  As the TDIU claim is being remanded, the Veteran will have another opportunity to submit the requested evidence.  The Board notes that, in cases where the Veteran has not submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request information from the Veteran regarding his education and employment history, to include providing him with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for a VA examination to determine the etiology of his disequilibrium.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination, and the examiner should indicate in his/her report that the claims file was reviewed.  All indicated tests and studies should be completed, and all findings reported in detail.

Following completion of the above, the examiner must address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's disequilibrium is caused by his documented acoustic trauma in service, or any other in-service injury or disease?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's disequilibrium is caused by his service-connected hearing loss and/or tinnitus?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's disequilibrium is aggravated by service-connected hearing loss and/or tinnitus?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After completion of the above, and allowing an appropriate amount of time to respond to the request for information as part of his TDIU claim, readjudicate the claims (service connection for disequilibrium; entitlement to a TDIU), including any additional development that may be warranted.  For all claims that are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


